            Case 2:18-cv-03034-WBS-JDP Document 22 Filed 09/30/20 Page 1 of 2


     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
 7   JOSEPH W. STRELLA, JR., Cal Bar. No.:178947
     CLAPP, MORONEY, VUCINICH, BEEMAN and SCHELEY, APC
 8   1111 Bayhill Drive, Suite 300
     San Bruno, CA 94066
 9   Tel: 650-989-5400/Fax: 650-989-5499
10
     Attorneys for Defendant: See’s Candy Shops, Inc.
11
     CHRISTOPHER R. ELLIOTT, Cal. Bar No.:137278
12   HART KING, APC
     4 Hutton Center Drive, Suite 900
13
     Santa Ana, CA 92707
14   714-432-8700/Fax714-546-7457

15   Attorney for Defendant: McHenry-Modesto, A California Limited Partnership
16
                                    UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
                                          SACRAMENTO DIVISION
19
                                                        CASE NO.: 2:18-cv-03034-WBS-EFB
     CYNTHIA HOPSON,
20
                            Plaintiff,                  ORDER GRANTING
21                                                      STIPULATED REQUEST FOR
     v.                                                 CONTINUANCE OF STATUS
22
     THE CHICKEN BARN, INC., as an entity               CONFERENCE
23   and doing business as "Chicken Barn", SEE'S
     CANDY SHOPS, INCORPORATED, as an                       Date: October 13th, 2020
24   entity and doing business as "See's Candies",          Time: 1:30 P.M.
25   McHENRY-MODESTO, A CALIFORNIA                          Courtroom: 5, 14th Floor
     LIMITED PARTNERSHIP, and DOES 1-50,                    Judge: William B. Shubb
26   Inclusive,
27                          Defendant.
28




                            Order Granting Request for Continuance of Status Conference
                                                                                          1
          Case 2:18-cv-03034-WBS-JDP Document 22 Filed 09/30/20 Page 2 of 2



 1                                               ORDER
 2         IT IS HEREBY ORDERED, good cause shown, the Status Conference set for
 3
     October 13th, 2020, at 1:30 p.m. before the Honorable William B. Shubb, Courtroom
 4
 5   5, on the 14th Floor at the United States Federal Court House located at 501 I Street,
 6
     Sacramento, CA 95814 will be continued until November 23, 2020 at 1:30 p.m. in
 7
 8   Courtroom 5. If the matter has not been settled and finalized, plaintiff's pretrial
 9
     statement shall be filed no later than November 9, 2020, with defendant's pretrial
10
     statement to then be filed by November 16, 2020. The Jury Trial is continued from
11
12   November 24, 2020 to January 12, 2021 at 9:00 a.m. in Courtroom 5 (WBS).
13
14
15   Dated: September 29, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28




                        Order Granting Request for Continuance of Status Conference
                                                                                         2
